Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the estimate of the position of the moving body at the reference time" in lines 7-8. There is indefinite antecedent basis for this limitation in the claim. ” in lines 5-6. Based on appearance, the examiner recommends, by way of example only, amending to recite "update the first estimated 
As to claim 5, the claim recites “the first estimated position corrected at the last updating step prior to the predicting step”. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-8 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 9 recites the limitation "the estimate of the position of the moving body at the reference time" in lines 8-9. There is indefinite antecedent basis for this limitation in the claim. Does the limitation refer to “a first estimated position that is an estimated position of a position of a moving body at a reference time” as recited in lines 4-5? Further, the claim recites “… an estimated position … at a reference time; … a second estimation process to update the estimate of the position … at the reference time”. Whether the prepositional phrase “at the reference time” is modifying (e.g. the verb “update” and/or the noun “position”) cannot be determined. I.e. is the update occurring at the reference time? Additionally, claim 9 recites “… a first estimated position that is an estimated position of a position of the moving body at a reference time; … update the estimate of the position of the moving body at the reference time based on the first estimated position at the reference time….” It is not clear how/what is being updated.	Based on appearance, and for examination, the limitation “the estimate of the position of the moving body at the reference time” in lines 7-8 refers to “a first estimated position that is an estimated position of a position of a moving body at a reference time” in lines 5-6. Based on appearance, the examiner recommends, by way of example only, amending to recite "update the first estimated 
Claim 10 recites the limitation "the estimate of the position of the moving body at the reference time" in lines 8-9. There is indefinite antecedent basis for this limitation in the claim. Does the limitation refer to “a first estimated position that is an estimated position of a position of a moving body at a reference time” as recited in lines 4-5? Further, the claim recites “… an estimated position … at a reference time; a second estimation unit configured to update the estimate of the position … at the reference time”. Whether the prepositional phrase “at the reference time” is modifying (e.g. the verb “update” and/or the noun “position”) cannot be determined. I.e. is the update occurring at the reference time? Additionally, claim 10 recites “… a first estimated position that is an estimated position of a position of the moving body at a reference time; … update the estimate of the position of the moving body at the reference time based on the first estimated position at the reference time….” It is not clear how/what is being updated.	Based on appearance, and for examination, the limitation “the estimate of the position of the moving body at the reference time” in lines 7-8 refers to “a first estimated position that is an estimated position of a position of a moving body at a reference time” in lines 5-6. Based on appearance, the examiner recommends, by way of example only, amending to recite "update the first estimated 

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bageshwar et al. (US 2013/0304383 A1).
As to claim 1, 9-10, as best can be understood, Bageshwar teaches an acquisition unit configured to acquire map information (114, F.1);	a first acquisition unit (Image Sensor - 122, F.1; Note: The term "image sensor" refers to a sensor that is capable of gathering quantifiable information about the environment. For example, the image sensor includes LiDARs, vision cameras, infrared cameras, and the like. – [20]) configured to acquire first information indicating a distance and an angle to an object (angles and distances of vehicle frame and global frame, relative to landmark, see F.2) situated within a first range (useable measurement range, e.g. see 608, F.6);	a first estimation unit configured to calculate a first estimated position that is an estimated position of a position of a moving body  (The vehicle's navigation solution can [1]; The processing unit receives sensor output from the IMU and uses the output from the IMU to predict a navigation solution using the posterior estimate of the navigation solution.  – [18]) at a reference time (any arbitrary point in time corresponding to the first estimated position of the moving body);	a second estimation unit configured to update the estimate of the position of the moving body at the reference time based on the first estimated position at the reference time and a difference between the first information and second information (The correction uses the calculated position differences between the subset of useable landmarks and stored useable landmarks to determine the motion of a vehicle. The measurement update instructions use the motion information to update the predicted navigation solution – [24]), 	the second information indicating a positional relationship between the first estimated position and a position indicated by position information of the object included in the map information (the line of sight vector from the sensor to the useable landmarks in a set of data acquired from the image sensor at a previous time – [21]).
As to claim 3, as best can be understood, Bageshwar teaches the estimation device according to claim 1, wherein the first estimation unit calculates the first estimated position at the reference time at least based on a position of the moving body estimated he processing unit receives sensor output from the IMU and uses the output from the IMU to predict a navigation solution using the posterior estimate of the navigation solution.  – [18]; The measurement update uses the predicted navigation solution in a feedback loop to update the predicted navigation solution – [20]).
As to claim 4, as best can be understood, Bageshwar teaches the estimation device according to claim 3, further comprising a second acquisition unit (102, F.1) configured to acquire control information (The IMU comprises a set of 3-axis gyroscopes and 3-axis accelerometers that measure vehicle motion in any of six degrees of freedom (that is, rotation about three perpendicular axes and specific force in three perpendicular axes) – [16]; Note: instant spec at [37]) of the moving body, wherein the first estimation unit calculates the first estimated position at the reference time based on the position estimated the predetermined time before and the control information of the moving body (The processing unit receives sensor output from the IMU and uses the output from the IMU to predict a navigation solution using the posterior estimate of the navigation solution.  – [18]; The measurement update uses the predicted navigation solution in a feedback loop to update the predicted navigation solution – [20]).
As to claim 5, as best can be understood, Bageshwar teaches the estimation device according to claim 3, wherein a predicting step, in which the first estimation unit calculates the first estimated position at the reference time, and an updating step, in which the second the reference time based on the first estimated position corrected at the last updating step prior to the predicting step (The processing unit receives sensor output from the IMU and uses the output from the IMU to predict a navigation solution using the posterior estimate of the navigation solution.  – [18]; The measurement update uses the predicted navigation solution in a feedback loop to update the predicted navigation solution – [20]).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bageshwar as applied to claims 1 above, and further in view of Droz et al. (US 2016/0291134 A1).
As to claim 6, as best can be understood, Bageshwar teaches wherein the first acquisition acquires the first information from a measurement device (Image Sensor - 122, F.1; Note: The term "image sensor" refers to a sensor that is capable of gathering quantifiable information about the environment. For example, the image sensor includes LiDARs, vision cameras, infrared cameras, and the like. – [20]). 	However, the details pertaining to the measurement device are not explicitly disclosed.	Droz teaches an emitting unit (a fiber laser configured to emit light within a wavelength range, a scanning portion configured to direct the emitted light in a reciprocating manner about a first axis – abstract), the emitting unit emitting laser light while changing outgoing direction of the laser light;	a light receiving unit (a plurality of detectors configured to sense light within the wavelength range. – abstract), the light receiving unit receiving the laser light; and  	an output unit (220 [Wingdings font/0xE0] 230, F.2; Note: a controller configured to receive target information, which may be indicative of an object, a position, a location, or an angle range. – abstract), the output unit outputting the first information based on a light receiving signal outputted by the light receiving unit and the outgoing direction of the laser light received by the light receiving unit and a response delay time of the laser flight (receive reflected light back from  [64]; Note: determining the distance to the object according to the time delay between the transmitted pulse and the reception of the reflected pulse.  – [3]).	It would have been obvious to incorporate the teachings of Droz into the system of Bageshwar as described. The motivation being to better measure reflective features in the environment.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bageshwar as applied to claims 1 above, and further in view of Baldwin et al. (US 2014/0233010 A1).
As to claims 7-8, as best can be understood, Bageshwar teaches the estimation device according to claim 1.	However, the details pertaining to the object are not explicitly disclosed.	Baldwin teaches wherein the object is an artificial object periodically arranged (The repeated feature may comprise road markings. – [28]).	It would have been obvious to incorporate the teachings of Baldwin into the system of Bageshwar such that periodically arranged artificial objects (Baldwin) be used as landmarks to determine position as described by Bageshwar. The motivation being to better adapt the vehicle position determination to the environment in which the vehicle is expected to operate.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
at a reference time; a second estimation unit configured to update the estimate of the position of the moving body at the reference time based on the first estimated position at the reference time” inasmuch as Bageshwar describes using sensor data from different times.	However, the examiner respectfully disagrees.	Bageshwar teaches a first estimation unit configured to calculate a first estimated position that is an estimated position of a position of a moving body  (The vehicle's navigation solution can be defined by specifying the relative position, velocity, and three-dimensional angular orientation of two reference frames. – [1]; The processing unit receives sensor output from the IMU and uses the output from the IMU to predict a navigation solution using the posterior estimate of the navigation solution.  – [18]) at a reference time (any arbitrary point in time corresponding to the first estimated position of the moving body);	a second estimation unit configured to update the estimate of the position of the moving body at the reference time based on the first estimated position at the reference time and a difference between the first information and second information (The correction uses the calculated position differences between the subset of useable landmarks and stored useable landmarks to determine the motion of a vehicle. The measurement update instructions use the motion information to update the predicted navigation solution – [24]), the line of sight vector from the sensor to the useable landmarks in a set of data acquired from the image sensor at a previous time – [21]).	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calculating two positions at the same reference time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

	


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663